Order entered July 22, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00913-CV

                                    SHEIK TEHUTI, Appellant

                                               V.

                                 ATMOS ENERGY CORP, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-12135

                                           ORDER
       We DENY appellant’s July 17, 2014 “Notice and Demand” and July 21, 2014 motion to

vacate and declaratory relief.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE